 


110 HRES 1464 EH: Recognizing and honoring the 50th anniversary of the founding of AARP.
U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1464 
In the House of Representatives, U. S.,

September 22, 2008
 
RESOLUTION 
Recognizing and honoring the 50th anniversary of the founding of AARP. 
 
 
Whereas AARP is a nonprofit, nonpartisan organization with over 40 million members that is dedicated to improving the quality of life of people 50 and over as they age; 
Whereas AARP was founded in 1958 by Ethel Percy Andrus, a retired educator from California, around the principles of promoting independence, dignity and purpose for older Americans and encouraging current and future generations To Serve, not to be served; 
Whereas AARP's vision is A society in which everyone ages with dignity and purpose and in which AARP helps people fulfill their goals and dreams; 
Whereas AARP's mission is dedicated to enhancing the quality of life for all as we age, leading positive social change and delivering value to members through information, advocacy, and service; 
Whereas AARP's nonpartisan advocacy activities help millions of individuals participate in the Nation's legislative, judicial, and administrative processes; 
Whereas AARP is a trusted source of reliable information on health, financial security, and other important issues of the 50+ population; 
Whereas AARP provides an opportunity for volunteerism and service for its millions of members to better their families, communities, and the Nation; 
Whereas AARP Services is a leader in the marketplace by being a force influencing companies to offer new and better services for AARP's members; 
Whereas AARP Foundation, its philanthropic arm, delivers information, education, and direct service program to the most vulnerable age 50+ Americans; 
Whereas AARP Foundation's Tax Aide, the Nation's largest, free, volunteer-run tax preparation program has helped over 40 million low- and middle-income taxpayers; 
Whereas AARP Foundation's job placement program has helped over 400,000 low-income older Americans find jobs, giving them purpose and dignity; 
Whereas AARP's Driver Safety Program has helped over 10 million old drivers sharpen their driving skills; and 
Whereas, in 2008, its 50th anniversary, AARP renews its commitment to improving the quality of life for all older Americans and helping people of all generations fulfill their goals and dreams: Now, therefore, be it  
 
That the House of Representatives recognizes and commends AARP for 50 years of outstanding service, promoting the lives and retirement security of older persons age 50 and older, and to future generations for aging Americans. 
 
Lorraine C. Miller,Clerk.
